HEANEY, Senior Circuit Judge,
dissenting.
I respectfully dissent. In my view, Her-ron has clearly demonstrated that he had a liberty interest in remaining in Level II of the special management facility and that he was denied due process in being reassigned to Level I without cause and without a due process hearing.
There is little or no support in the record for the trial court’s finding that the reassignment of Herron from Level II to Level I was simply a change in housing. The plain fact is that residents of Level I are subjected to several restrictions which are not applied to residents of Level II. These include: severe limitations on visitors and phone calls, no radios, and very little personal property. It is equally clear that not a single person has escaped from the special management unit, whether confined in Level I, II, or III. Indeed, Warden Ar-montrout testified that all units are equally secure.
Under these circumstances, I find it very difficult to defend the district court’s decision that the reassignment was administrative rather than punitive. It seems quite clear to me that Warden Armontrout has decided that he intends to confine Herron in Level I until “Herron’s hair is as gray as” his to punish Herron for his earlier escape attempt, an act for which a punishment was previously assessed. We are not bound by nuances in nomenclature. We must, rather, look to substance in determining what process is due an inmate. See McKinnon v. Patterson, 568 F.2d 930, 937 (2d Cir.1977), cert. denied, 434 U.S. 1087, 98 S.Ct. 1282, 55 L.Ed.2d 792 (1978). Here, the record demonstrates that the reassignment to Level I was punitive in nature. This being the case, Herron was denied due process, because he did not receive a written notice of charges, a pre-reassignment hearing attendant with witnesses, or a written statement of the evidence relied on. See Wolff v. McDonnell, 418 U.S. 539, 564-70, 94 S.Ct. 2963, 2978-82, 41 L.Ed.2d 935 (1974).
The distinction between punitive and administrative actions is not always clear. Jones v. Mabry, 723 F.2d 590, 594 (8th Cir.1983). Generally, punitive action is imposed for past misconduct and administrative action looks to the present and future rather than to the past. Id. This definition of the difference is of little help because administrative determinations that specific action is required for prison security or safety will almost always be based on some past conduct. Courts apply the following standards to distinguish punitive and administrative actions:
A court must decide whether the disability is imposed for the purpose of punishment or whether it is but an incident of some other legitimate governmental pur*316pose. Absent a showing of an expressed intent to punish on the part of detention facility officials, that determination generally will turn on ‘whether an alternative purpose to which [the restriction] may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned [to it].’ Thus, if a particular condition or restriction of ... detention is reasonably related to a legitimate governmental objective, it does not, without more, amount to ‘punishment.’ Conversely, if a restriction or condition is not reasonably related to a legitimate goal— if it is arbitrary or purposeless — a court permissibly may infer that the purpose of the governmental action is punishment that may not constitutionally be inflicted upon [inmates]. Courts must be mindful that these inquiries spring from constitutional requirements and that judicial answers to them must reflect that fact rather than a court’s idea of how best to operate a detention facility.
Bell v. Wolfish, 441 U.S. 520, 538-39, 99 S.Ct. 1861, 1873-74, 60 L.Ed.2d 447 (1979) (citations omitted); Jones v. Mabry, 723 F.2d at 594.
Applying this standard to this case, in my view, calls for a holding that the reassignment was punitive rather than administrative.
Assuming for the sake of argument that Herron’s transfer to Level I was an administrative one, Herron was nonetheless entitled to at least an informal, nonadversarial review in which he should have received an opportunity to submit a statement and in which the reasons for his transfer should have been set forth. Although Herron was called into the office after he was reassigned to Level I, it appears from the record that he was simply told at that time that he had been reassigned because of his past escapes. This is not a hearing in any sense of the word. It is simply a decision by the warden that no matter what, he intended to keep Herron in Level I for the duration of his sentence and to do so because of his attempts to escape in the past, none of which was from the special management unit and all of which occurred while he was being transferred.
One of the unanticipated and unfortunate consequences of Wolff v. McDonnell has been the tendency of prison administrators to label disciplinary actions administrative rather than punitive to avoid having to comply with the due process requirements of Wolff I believe that is precisely what happened in this case. The committee responsible for determining where best to place Herron to maintain prison discipline and security determined .after careful study that Herron should be assigned from Level I to Level II and then to Level III. Dave Reilly, assistant director of the division of adult corrections, and Warden Ar-montrout overruled that decision. They simply decided that Herron should be reassigned to Level I, a level no more secure than Level II, but a level in which he would be denied prison privileges, and if one is to believe Armontrout, permanently.
I would reverse and remand with direction that the district court enter an order requiring the warden to reassign Her-ron to Level II. What happens after such reassignment obviously depends on Her-ron’s behavior in prison.